Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 16 is directed towards a trained machine learning model, which is software per se, which is not one of the four statutory classes.
Claims 17 is directed towards a distributed computing system comprising a data store on which a program resides. Given the broadest reasonable interpretation, the limitation of a data store embodies both statutory non-transitory data stores such as CD ROMS, DVDs, hard disks, etc. and non-statutory transitory data stores such as transmission media, signal bearing media and carrier waves.
Dependent claims 18-20 are rejected for including the non-statutory transitory data stores of the claim to which it depends
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 20190147297) in view of Bleasdale-Shepherd (US 20210038979).
In claims 1, 16, 17, Rogers discloses
Providing a user interface which allows a user to define domain knowledge by specifying one or more labeling functions (paragraph 19 describes use of “domain knowledge” , the labeling functions are defined using a VEL platform thru GUIs as per paragraphs 21-29)
Transforming the labeling functions into executable code, labeling raw data using the executable code to obtain labeled data and (paragraph 58, the   VEL allows the domain expert to inform the labeling process thru the visualizations.  It is noted by examiner that all automated tasks performed by a computer are “executable code”.  Thus the VEL’s input is used as executable code to label the raw data)
Applying an automated machine learning module to the labeled data to obtain a machine learning model (paragraph 14, the training data is used for training machine learning models)
Rogers fails to disclose that the raw data and domain knowledge is relating to a video game, however Bleasdale-Shepherd discloses use of supervised machine learning on video games in order to detect cheating (paragraph 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rogers with Bleasdale-Shepherd in order to allow for the automated creating of training sets of Rogers to be used to easily create training sets for the known use of detecting cheating in video games.
	In claim 2, Rogers discloses the machine learning model obtained by the application of the automated machine learning module is a robust machine learning model in which residual noise in the labeled data has been eliminated (paragraph 20, the system automatically models the labeling process to determine which labeling functions are more accurate than other labeling functions, thus eliminating the residual noise)
	In claim 3, Rogers discloses a hyperparameter optimization is performed by the automated machine learning module to find an optimal machine learning model (paragraph 20, the “more accurate” labeling functions are the hyperparameters, as a hyper parameter is simply the value which controls the learning process, which is to say the more accurate parameters)
	In claim 4, Bleasdale-Shepherd discloses the machine learning model obtained is used as a part of an integrity checking module running on an online games server in order to detect anomalies during real time operation of the video game, wherein the method further comprises at the integrity checking module: generating an output of the machine learning model based on input data relating to real time operation of the video game, wherein the output of the machine learning model indicates whether an anomaly is present during real time operation of the video game (paragraph 88, this occurs on an online game server as shown in figure 6.  Paragraph 93 discloses scoring the accounts)
	In claim 5, Bleasdale-Shepherd discloses the output of the machine learning model indicates whether a player of the video game is cheating (paragraph 89)
	In claim 6, Bleasdale-Shepherd discloses the labeling function is based on an accuracy in firing (paragraph 89 “aim bot” software which automates the motion to target and fire a weapon)
	In claim 7, Rogers in view of Bleasdale-Shepherd discloses the claimed invention except for if a player’s accuracy in firing is greater than 98% then the player must be cheating. However Bleasdale-Shepherd discloses aim bots which have a higher accuracy rate than human users (paragraph 89) It would have been obvious to one having ordinary skill in the art at the time the invention was made to discover that aim bots have an accuracy of 98% or higher, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In claim 8, Bleasdale-Shepherd discloses use of a trained neural net and trained random forests (paragraph 38)
	In claim 9, Rogers discloses storing the labeled data in a data store, distributing the labeled data among compute nodes where the automated machine learning module is applied to the labeled data to obtain the machine learning model and storing the obtained machine learning model back in the data store (paragraphs 23-30)
	In claim 10 Rodgers discloses the labeling functions are specified in the form of rules defined in a visual language (paragraph 58)
	In claim 11, Rogers discloses the raw data relating to the video game is derived from or comprises input control data obtained from a game controller (paragraph 64 discloses a keyboard which is a game controller)
	In claim 12, Bleasdale-Shepherd discloses the raw data relating to the video game comprises sequential data that represents actions performed by a player in a gaming environment (paragraph 20)
	In claim 13, Bleasdale-Shepherd discloses providing the machine learning model and metrics associated therewith to the user for review (paragraph 40 discloses that employees of the company may play the game, thus they would be able to access the machine learning model and metrics associated therewith)
	In claim 18, Rogers discloses a user end device on which a program resides that when executed is arranged to enable a user to define the labeling functions based on his domain knowledge in a user interface (paragraph 18, figure 1 device 102)
	In claim 19, Bleasdale-Shepherd discloses an online games server comprising one or more processors configured to perform an integrity checking procedure to detect anomalies during real-time operation of a video game, the integrity checking procedure comprising generating an output of the machine learning model based on input data relating to real-time operation of the video game, wherein the output of the machine learning model indicates whether an anomaly is present during the real time operation of the video game  (paragraph 88)
	In claim 20, Bleasdale-Shepherd discloses the output of the machine learning model indicates whether a player of the video game is cheating (paragraph 88)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Bleasdale-Shepherd in view of Aggrawal (US 10135723).
In claim 14, Rogers in view of Bleasdale-Shepherd discloses the claimed invention except using the metrics to determine a level of noise of the labeling function and in response to determining that the level of noise of a labeling function is above a threshold level, allowing the user to adapt or change the labeling function in an iterative manner however Aggrawal discloses using the metrics to determine a level of noise of the labeling function and in response to determining that the level of noise of a labeling function is above a threshold level, allowing the user to adapt or change the labeling function in an iterative manner (claim 1)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rogers in view of Bleasdale-Shepherd with Aggrawal in order to reduce noise
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Bleasdale-Shepherd in view of Deangelo (US 20060010136)
Rogers discloses selecting from a list of features, an operator, a threshold value and a conclusion (paragraph 58, the VEL allows the domain expert to inform the labeling process thru the visualizations.  These visualizations are features and a conclusion within a particular set of threshold values, which would mean that it would also be defining an operator)  Rogers in view of Bleasdale-Shepherd discloses the claimed invention except for use of a dropdown menu to define the labeling functions in the form of rules, however Deangelo discloses a dropdown menu to define rules (paragraph 160)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Rogers in view of Bleasdale-Shepherd with Deangelo in order to increase the ease to the domain expert in informing the labeling process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715